FARR, J
Upon the trial below all testimony relating to an overcharge for the work was excluded by the trial court, and it is claimed that this was error. Testimony relating to defective work was admitted but *108the defense was not permitted to go farther than that.
It is insisted that the court erred in excluding. testimony as to the overcharge. It will be recalled that Dr. Bailey is a dentist and practicing as such is engaged in ,a special line of work. Therefore, there could perhaps be no definite and fixed schedule of prices to be charged by dentists in view of fact that no two could well be governed by any such schedule, but rather does each, as a sort of specialist in his class, fix his own prices, and which might and probably would substantially differ from prices fixed by other dentists of varying and different degrees of skill. Had it been sought to show that Dr. Bailey had charged the Mayhews more for the services rendered than was his custom for similar services, such testimony would have been competent, but this was not the purpose of the testimony offered.
Therefore, for the reasons given, the trial court properly excluded the testimony in question, and for the same reason the instructions of the trial court to the jury were not erroneous, nor is the verdict and judgment under .all of the circumstances of this case against the weight or contrary to the evidence.
It follows, therefore, that the judgment must be affirmed and it is so ordered.
Pollock and Roberts, JJ, concur.